Title: From Alexander Hamilton to Oliver Wolcott, Junior, [3 November 1796]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



[New York, November 3, 1796]
Dr. Sir

I have more carefully examined our Treaty with G Britain & I return to the opinion given you from Albany. My hesitation yesterday arose from the terms of the 24th article which were confined to privateers, a word that has an appropriate sense, meaning ships of private persons commissioned to cruise. But the following article contains the equivalent one to that with France, upon which we refused all bringing in and sale of prizes by her enemies. The words are “no refuge &c.”; the major including the minor. And though France by our Treaty with her may bring in prizes; yet the Treaty gives her no right to sell. The clause in question in the English Treaty cannot take away the right she before had to bring in her prizes, but as she has not a positive right to sell, it will oblige her to depart with them—in other words, it will preclude her from whatever she has not a positive right to. This also is Mr. Jay’s opinion & it is certainly agreeable to the whole spirit of the Treaty.
Yrs.

A HNov 3. 1796
